EXHIBIT C

Case 4:19-cv-00693-BP Document 71-3 Filed 12/17/20 Page 1 of 6
EXHIBIT_LS
wit_ Lb ABLANCS

DATE: 7 - &-AO

L. Woodbridge, RPR-CAR-CSR-CCR

 

 

REDACTED

From: Lovelace, Jerry <Jerry.Lovelace@corizanhealth.com>

Sent: Thursday, June 21, 2018 9:46 AM
To: Meehan, Jenny <Jenny.Meehan@CorizonHealth.com>; Almanza, Rhonda <Rhonda.Almanza@corizonhealth.com>,;

Dale, Heather <Heather.Dale@CorizonHealth.com>
Ce: Ream, Sterling <Sterling. Ream @corizonhealth.com>; Schupp, Cindy <Cindy.Schupp@corizonhealth.com>
Subject: RE: Employee Discrimination

| think awareness alone will have a significant benefit. Peaple tend to behave better when they think someone is
watching.

Jerry Lovelace, MD, PhD

1

CONFIDENTIAL Case 4:19-cv-00693-BP Document 71-3 Filed 12/17/20 Page 2 of GORIZON 000020
Se a

Regional Medical Director - Missourl Office
1320 Creek Trall Drive Sulte A Jefferson City, Mo 65109

Jerry.Lovelace@Coarizonhealth.com

Office: 573-635-5315 ext. 2659
Cell: 573-415-6140

Fax: 573-635-5512

From: Meehan, Jenny

Sent: Thursday, June 21, 2018 9:42 AM

To: Almanza, Rhonda; Dale, Heather

Cc: Ream, Sterling; Lovelace, Jerry; Schupp, Cindy
Subject: RE: Employee Discrimination

| have spoken with Terri. | do not believe she is satisfied with my investigation. | explained to her | spoke with the lab
tech and the other providers and reviewed about a five to six inch stack of requisitions. | explained to her! believe the
situation is a communication issue between Terri and the Jab tech not a discrimination issue. | offered Terri to have the
two of them sit down and discuss the situation and Terri declined. | told her if there are any further incidents she
believes to be discriminatory to let me know, she agreed she would.

| arn not sure what else needs done with this situation, Please advise.

Jenny Meehan, RN, MHA, CCHP
Director of Operations — Missouri West Region

C@RIZON

~ HEALTH

Phone: 573.635.5315 ext 2652

Fax: 629.333.7262

E-Mail: jenny. meehan@corizonhealth.com

1320 Creek Trail Drive, Suite A | Jefferson City, MO 65109
From: Almanza, Rhonda

Sent: Tuesday, June 12, 2018 9:55 AM

To: Meehan, Jenny; Dale, Heather

Ce: sterling.ream@doc.mo.qov; Lovelace, Jerry; Schupp, Cindy
Subject: RE: Employee Discrimination

Have we talked with the employee who made the claim?

2

CONFIDENTIAL Case 4:19-cv-00693-BP Document 71-3 Filed 12/17/20 Page 3 of GORIZON 000021
Rhonda Almanza RN, MSN

Vice President of Operations

HEALTH’

Phone: 573.635.5315 ext. 2638

Cell: 816.261.0615

Fax: 480.897.9608

E-Mail: Rhonda.almanza@corizonhealth.com

1320 Creek Trail Drive | Suite A | Jefferson City, MO 65109
www.corizonhealth.com

Facebook | Twitter | YouTube | Linkedin
Safety, Motivation, Accountability, Respect, Teamwork

 

 

CONFIDENTIALITY NOTICE: This message and any included attachments may contain private, confidential, or legally privileged information
and are intended only for the addressee(s}. If you are not the intended recipient, you are hereby notified that any disclosure, copying,
distribution or action taken in reliance on the contents of these documents is strictly prohibited. If you have received this information in error.
please notify the sender immediately by e-mail or telephone, and delete the message.

From: Meehan, Jenny

Sent: Monday, June 11, 2018 10:12 AM

To: Dale, Heather <Heather.Dale@CorizonHealth.com>

Ce: sterling. ream@doc.mo.gov; Lovelace, Jerry <Jerry.Lovelace@corizonhealth.com>; Schupp, Cindy
<Cindy.Schupp@corizonhealth.com>; Almanza, Rhonda <Rhonda.Almanza@corizonhealth.com>
Subject: RE: Employee Discrimination

{ have discussed this with Ms. LaBlance, Judy Harkins, and the other two providers at the site. | do not believe this issue
to be a discrimination issue, | believe this is a communication issue between the two employees.

When lab orders are entered into the provider plan the orders are given to the lab tech and she completes these
requisitions. The issue at hand has occurred when the provider is seeing a patient in their office and conducts a test at
the time of the visit. These requisitions are to be completed by the provider because they are the ones with the
information for the test; location/test to be run. | reviewed about a four inch stack of lab requisitions and most of them
were complete by the lab tech. There were instances | found requisitions which were complete by the provider; all
three site providers including Ms. LaBlance.

| will be having Or. Epperson with me to speak with Ms. LaBlance about the requisitions and the expectations. | will
encourage productive communication between the two employees.

Please let me know if there are any further questions/concerns

Jenny Meehan, RN, BSN, MHA, CCHP

Director of Operations - Missouri West Region

Corizon Health

Phone: 573.635.5315 ext. 2652

Cell: 816.294.1586

Fax: 629.333.7262

1320 Creek Trai! Drive | Suite A | Jefferson City Missouri 65109

CONFIDENTIAL Case 4:19-cv-00693-BP Document 71-3 Filed 12/17/20 Page 4 of 6ORIZON 000022
From: Dale, Heather
Sent: Wednesday, June 06, 2018 1:25 PM
To: Meehan, Jenny

Cc: sterling.ream@doc.mo.gov; Lovelace, Jerry; Schupp, Cindy
Subject: RE: Employee Discrimination

Thank you — keep me posted

Heather Dale, MBA

Sr. Employee Relations Specialist/File Management
Phone: 615.660.6834

Fax: 629.333.7341

From: Meehan, Jenny
Sent: Wednesday, June 6, 2018 10:50 AM
To: Dale, Heather <Heather.Dale@CorizonHealth.com>

Ce: sterling. ream@doc.mo.gov; Lovelace, Jerry <Jerry.Lovelace @corizonhealth.com>
Subject: FW: Employee Discrimination

Heather —! am copying you do to the accusations made in the e-mail below. | will be on-site tomorrow and will address.

Jenny Meehan, RN, MHA, CCHP
Director of Operations — Missouri West Region

CZRIZON

HEALTH

Phone: 573.635.5315 ext 2652

Fax: 629.333.7262

E-Mail: jenny. meehan@corizonhealth.com

1320 Creek Trail Drive, Suite A | Jefferson City, MC 65109

From: LaBlance, Terri [mailto:Terri.Lablance@doc.mo.gov]
Sent: Wednesday, June 06, 2018 10:39 AM

To: Ream, Sterling; Epperson, Karen

Cc: Lovelace, Jerry; Meehan, Jenny; Kirby, Valicia
Subject: [EXTERNAL] Employee Discrimination

This Message has originated outside of your organization.

 

Employee problem,

Once again today I requested a patient speciem to be obtained. I happened to be the one
available to retrieve the specimen from the patient and took it to the lab tech to be processed for
evaluation. The lab tech refused to complete the requisition and took the specimen to my office
and sat it on my desk while stating "I told you not to sit that on my desk".

First, I did not sit it on her desk. The specimen was placed on the counter in front of the
specimen refrigerator in the lab area. As I sat it down she picked it up and attempted to hand it
back. I asked her to fill out the requisition and prepare the specimen for processing. She
walked out of the lab, past me, directly to my office, and.....basically refused to do her job.

4

CONFIDENTIAL Case 4:19-cv-00693-BP Document 71-3 Filed 12/17/20 Page 5 of GORIZON 000023
I, unfortunately, have had this issue with this lab tech in the past and have previously asked that
it be addressed.

I have asked other co-workers, providers, and the medical director, Dr. Epperson, if they
complete lab requisitions when ordering lab, and they have all denied having a problem with
this individual completing requisitions and processing specimens for the testing when ordering
lab. I do believe that this request falls within the job description of the lab tech/attendant.

I do not want to assume that this is a racial problem, but what else am I to conclude? I happen
to be the only provider/employee of color here at CCC medical. I have not asked anything out
of the ordinary or different from any other provider here at CCC, but this is the response I have
received and the behavior that I have endured. Ms. Ream is aware of the past incident, similar
in nature and can attest to the apparent discrimination exhibited by this Corizon employee. I do
not believe that this is acceptable behavior and I should not be subject to such disrespect.
Please address this issue ASAP

Terri LaBlance, APRN-BC
Chillicothe Correctional Center
315] Litton Rd.

Chillicothe, Mo 6460]

Phone: 660-646-4032 ext-1021

an HEALTH

5

CONFIDENTIAL Case 4:19-cv-00693-BP Document 71-3 Filed 12/17/20 Page 6 of GORIZON 000024
